Citation Nr: 1141323	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  02-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Laurence M. Sandell, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The appellant served on active duty from February 1992 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss.  The appellant perfected an appeal of this matter. 

This case has undergone a protracted appellate history, which has included multiple BVA remands and a denial of the claim by the Board in March 2006.  In March 2007, the United States Court of Appeals for Veterans Claims (CAVC) issued a Joint Motion for Remand Order, which vacated the 2006 Board decision with respect to the denial of service connection for left ear hearing loss.  The Board, in October 2008, then denied this claim, and the appellant thereafter appealed to the CAVC, which vacated the Board decision and remanded the case for additional action in December 2010.  The appellant then appealed the CAVC's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In September 2011, the appellant and VA's General Counsel entered into a settlement agreement regarding the matter on appeal.  Upon execution of the agreement, the Federal Circuit dismissed the appeal, and the case is now before the Board for implementation of the agreement.

In accordance with the settlement agreement, the matters of disability rating for the now service connected left ear hearing loss disability and the effective date of such rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further action.


FINDINGS OF FACT

1.  The appellant entered into a settlement agreement with VA's General Counsel in September 2011.

2.  The settlement agreement provides that service connection for hearing loss of the left ear based on aggravation shall be granted.


CONCLUSION OF LAW

Pursuant to the terms of the settlement agreement, service connection for hearing loss of the left ear based on aggravation of a pre-existing disorder is allowed.  Court of Appeals for the Federal Circuit Settlement Agreement, H. v. Shinseki, Fed. Cir. No. 2011-7094.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, VA's General Counsel and the appellant entered into a settlement agreement in September 2011.  Pursuant to this agreement, the Board was directed to grant service connection for hearing loss of the left ear based on aggravation of a pre-existing disorder.  Accordingly, the Board grants this claim.


ORDER

Service connection for hearing loss of the left ear is granted pursuant to the September 2011 settlement agreement.


REMAND

In accordance with the terms of the settlement agreement, the Board must remand the matters of disability rating and effective date as they relate to the appellant's now service connected left ear hearing loss disability so that the Agency of Original Jurisdiction (AOJ) may make a determination as to these issues.

Accordingly, the case is REMANDED for the following action:

After completion of any notice or development indicated by the state of the record, with consideration of all evidence of record, the AMC/RO must assign a disability rating and effective date for the appellant's service connected hearing loss disability of the left ear based on aggravation of a pre-existing disorder.  If the appellant remains dissatisfied with the outcome, the AMC/RO should issue an appropriate SSOC and provide an opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


